Citation Nr: 1037411
Decision Date: 10/01/10	Archive Date: 12/23/10

DOCKET NO. 05-07 314                       DATE OCT 01 2010

On appeal from the Department of Veterans Affairs Regional Office in Oakland, California 

THE ISSUE 

Entitlement to service connection for posttraumatic stress disorder. 

REPRESENTATION 

Veteran represented by: 	The American Legion 

WITNESS AT HEARING ON APPEAL 

The Veteran 

ATTORNEY FOR THE BOARD 

P. Childers, Counsel 

INTRODUCTION 

The Veteran, who is the appellant, served on active duty from June 1955 to September 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In January 2006 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Oakland, California. The transcript of that hearing is in the claims file. 

In January 2007 the Board remanded the matter for development of the incidents identified by the Veteran as in-service stressor. As a result of the new information, additional development is needed under the duty to assist. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 

REMANDED 

A Navy record titled "Second VP-48" includes the following excerpt: 

19 March - September 1964: The squadron made its first deployment in over four years to WestPac, relieving VP-40 at NS Sangley Point, R.P. [the Philippines]. In the last month of the deployment, on 2 August 1964, the Gulf of Tonkin Incident brought VP-48 into the South China Sea to support fleet operations. During these operations the squadron accumulated over 1,500 hours on patrol. 

- 2 - 

As the Veteran's in-service stressors include the events in the Gulf of Tonkin, further evidentiary development under the duty to assist is needed. 

And as VA will make as many requests as are necessary to obtain relevant records from a Federal department, unless VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile, 38 C.F.R. § 3.159(c)(2), the claim is remanded for the following action. 

l. Ask the appropriate Federal custodian for the unit history of VP-48 from August 2, 1964, to September 1964, while the squadron was deployed to the Gulf of Tonkin and accumulated over 1,500 hours on patrol. If the records do not exist or if further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2. If the Veteran's in-service stressor is verified, afford the Veteran a VA psychiatric examination, including psychological testing, to determine whether it is at least as likely as not that the Veteran has posttraumatic stress disorder related to VP-48 patrol activities in August and September 1964. 

In formulating the opinion, the VA examiner is asked to consider that the term "at least as likely as not" means that the weight of the evidence both for and against the conclusion reached in the opinion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against the conclusion. 

The claims file must be made available to the examiner for review. 

- 3 - 

3. After the above development is completed, adjudicate the claim. If the benefit sought remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

- 4 - 




